Citation Nr: 1633219	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In that rating decision, the RO granted entitlement to service connection for residuals of prostate cancer and assigned a 10 percent disability rating, effective from April 30, 2007.  The Veteran appealed the assigned initial rating. 

By the way of a February 2011 rating decision, the RO increased the disability rating for prostate residuals from 10 to 40 percent disabling, effective from April 30, 2007. 

In June 2012, the Board remanded the claim for a higher initial rating for prostate residuals; the Board also found that a claim for a TDIU had been raised by the record per Rice, and that issue was also remanded accordingly. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. In a written statement received by the Board on June 14, 2012, the Veteran withdrew his appeal with respect to the claim for a higher initial rating for prostate cancer residuals.  

2. The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an initial rating in excess of 40 percent for prostate cancer residuals have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).  The TDIU issue arose from the initial rating appeal, so no further VCAA notice is required for such initial rating. See Rice v. Shinseki, 22 Vet App. 447 (2009) (stating that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation).

In any event, the Board notes that all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service treatment records and VA treatment and examination reports.  The development requested on remand in June 2012 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  As explained below, the Veteran has maintained employment throughout the appeal, which in itself bars the assignment of a TDIU; thus, the adequacy of any examination used to assess his employability is essentially immaterial.  Accordingly, the Board finds that there has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the Veteran.

I. Withdrawn Claim 

An appeal may be withdrawn by an appellant or by his representative. 38 C.F.R. § 20.204(a)(2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

On June 13, 2012, the Board issued a remand with respect to the issue of entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer. 

On June 14, 2012, the Board received a written statement from the Veteran in which he indicated that he wished to withdraw his appeal for a higher rating for prostate cancer residuals.  

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a final decision concerning this claim, the criteria for withdrawal of the appeal of this claim are met. See id.  

Accordingly, no further action is warranted by the Board concerning the claim of entitlement to an initial rating in excess of 40 percent for prostate cancer residuals, and the appeal of this claim is dismissed. See 38 U.S.C.A. § 7105(d)(5)(West 2014).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran is service connected posttraumatic stress disorder, evaluated as 50 percent disabling; residuals of prostate cancer, evaluated as 40 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  A combined disability evaluation of 70 percent is in effect. 38 C.F.R. § 4.25.  

While the Veteran meets the minimum schedular criteria for a TDIU, the evidence reflects that he has been employed on a full-time basis throughout the entire course of this appeal.  For example, during a June 2009 VA genitourinary examination, the Veteran reported that he had been employed, either as a construction worker or a truck driver, on a full-time basis since his discharge from service.  During an August 2011 VA PTSD examination, the Veteran reported that he was currently employed as a full-time construction worker and that he had held this position for the last 8 to 9 years.  Likewise, during a January 2016 VA genitourinary examination, the Veteran reported he was currently employed as a bus driver; he stated that he wanted to change jobs, "as I cannot get to the bathroom as often as I would like."  The Veteran also reported, however, that his urinary symptoms did not keep him from working. (Emphasis added).  He further stated, "As long as my health allows, I will keep working."  In a contemporaneous VA opinion, the VA examiner found that the Veteran's residual urinary symptoms while still present, had improved.  The examiner reiterated the Veteran's own report that his residual lower urinary tract symptoms secondary to treatment for his prostate cancer did not prevent him from working.  The Veteran acknowledged the lower urinary tract symptoms interfered with his work, but stated he was not ready to stop work and wanted to continue to work as long he was healthy and able.

In summary, the evidence demonstrating that the Veteran has been gainfully employed throughout the pendency of the appeal, as well as the Veteran's own statements and the VA opinion of record as to his ability to work are found to be persuasive.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial rating in excess of 40 percent for prostate cancer residuals. 

Entitlement to a TDIU is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


